Citation Nr: 1019752	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an L4 fracture, currently assigned a 20 percent disability 
evaluation.

2.  Entitlement to an increased evaluation for residuals of 
fractures of the right tibia and fibula, currently assigned a 
20 percent disability evaluation.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held on August 12, 2008, in Pittsburgh, 
Pennsylvania, before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The Board subsequently remanded the case for further 
development in November 2008.  That development was 
completed, and the case was returned to the Board for 
appellate review.  In April 2009, the Board issued a decision 
denying the benefits sought on appeal.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in a January 2010 
Order, the Court vacated the April 2009 Board decision and 
remanded the matter to the Board for development consistent 
with the parties' Joint Motion for Remand (Joint Motion).

The parties to the Joint Motion also observed that the 
Veteran described having right foot and ankle pain secondary 
to his leg problems at the time of his December 2008 VA 
examination.  It was further noted that the examiner had 
opined that the Veteran's foot and ankle pain were possibly 
related to his service-connected back disability.  It is 
unclear as to whether the Veteran may intend to file a claim 
for service connection for right foot and ankle disorder.  
However, that matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, the issue of entitlement to service connection 
for a right foot and ankle disorder is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Reasons for Remand:  To afford the Veteran a VA examination 
and to allow for the initial consideration of additional 
evidence by the RO.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was afforded a VA examination in 
December 2008 in connection with his claims for an increased 
evaluation.  However, the parties to the Joint Motion found 
that the examiner's findings were unclear and did not provide 
sufficient detail.  In particular, they noted that the 
examiner failed to fully describe and opine as to the 
Veteran's potentially neurologic abnormalities.  As such, the 
parties determined that an additional examination should be 
provided. 

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds that a VA examination and medical opinion are necessary 
for the purpose of determining the severity and 
manifestations of the Veteran's residuals of an L4 fracture 
and residuals of fractures of the right tibia and fibula.

The Board further observes that additional evidence has been 
received, namely VA medical records, which were not 
previously considered by the RO.  A supplemental statement of 
the case (SSOC) was not issued, and the Veteran did not 
submit a waiver of the RO's initial consideration of the 
evidence.  As such, the additional evidence must be referred 
to the RO for review and preparation of a SSOC, if a grant of 
the benefit sought is not made.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected residuals of an L4 fracture.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service-
connected spine disability.

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  In particular, the examiner 
should provide the range of motion of 
the thoracolumbar spine in degrees and 
state whether there is any form of 
ankylosis.  The examiner should also 
state the total duration of 
incapacitating episodes over the past 12 
months and identify and describe all 
neurological manifestations of the 
service-connected spine disability.  In 
so doing, he or she should opine as to 
whether any neurological symptoms, such 
as sciatica, are attributable to the 
Veteran's service-connected residuals of 
an L4 fracture.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected residuals of fractures of the 
right tibia and fibula.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file.

The examiner should comment on the 
severity of the Veteran's service-
connected residuals of fractures of the 
right tibia and fibula.  The examiner 
should report all signs and symptoms 
necessary for rating the disability.  In 
particular, he or she should state 
whether there is malunion of the tibia 
and fibula and whether there is a marked 
knee or ankle disability.  If there is a 
marked knee or ankle disability, the 
examiner should comment as to whether it 
is associated with any malunion of the 
tibia and fibula.  The examiner should 
also identify any neurological symptoms 
and indicate whether they are 
manifestations of the Veteran's service-
connected residuals of fractures of the 
right tibia and fibula.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




